Citation Nr: 1609019	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-04 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for peptic ulcer with closed loop obstruction of the distal jejunum, proximal ileum with venous infarction.

2.  Entitlement to a rating in excess of 10 percent for abdominal scars.

(The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a forehead excision is addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1979 to March 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In March 2011, a hearing was held before a Veterans Law Judge (VLJ) who is no longer employed by the Veteran.  In May 2011, that VLJ remanded these matters.  In September 2014, a hearing was held before the undersigned; a transcript is in the record.  In October 2014, the Board remanded these matters for additional development.  

In October 2014, the undersigned also the matter of the rating for post excision fissure in ano.  A November 2015 rating decision increased the rating to 60 percent, effective July 2007 (considering that a full grant of the benefit sought).  [In August 2008 correspondence the Veteran had indicated a 50 percent rating would be sufficient.  Later that month, he clarified his comments, noting that he sought a 20 percent rating for abdominal scar, a 20 percent rating for peptic ulcer and a 30 percent rating for fissure in ano.]  Accordingly, the matter of the rating for fissure in ano has been resolved in his favor, and is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In its October 2014 remand, the Board ordered an examination with the examiner providing an opinion as to the most appropriate Diagnostic Code under 38 C.F.R. § 4.114 for rating the Veteran's peptic ulcer.  The examiner was also to discuss the nature and severity of all abdominal muscle impairment.  VA examinations in June 2015 did not fully comply with the Board's instructions.  Acknowledging this in a November 2015 deferred rating the AOJ noted that the record was to be returned to the examiner for a supplemental opinion.  These matters were nonetheless prematurely returned to the Board.  Accordingly, corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should return the record to the examiner who conducted the June 2015 VA examinations and request that he comment on the nature and severity of all related abdominal muscle impairment found, identifying the muscle(s) involved, and the nature and degree of related functions.  The examiner should also describe the scars in detail and note all related impairment of function.  

Regarding the postoperative peptic ulcer, the examiner should note all current symptoms and related impairment, and upon review of the criteria in 38 C.F.R. § 4.114, provide an opinion as to which Diagnostic Code under that Section best reflects the current disability picture presented by that disability.

The examiner should include rationale for all opinions, citing to clinical data and other factual evidence as deemed appropriate.

2.  The AOJ should then review the record and readjudicate these two remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

